UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7653


MARK CORRIGAN,

                 Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:14-cv-00070-GMG-RWT)


Submitted:   February 25, 2015             Decided:   March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark R. Corrigan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark Corrigan filed a civil action petitioning for a

writ   of   error   coram      nobis   to   overturn     his   1998   criminal

conviction and sentence.         He appeals the district court’s order

adopting    in   part   the    magistrate    judge’s     recommendation    and

dismissing the petition without prejudice for lack of subject

matter jurisdiction.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Corrigan v. United States, No. 3:14-cv-

00070-GMG-RWT (N.D.W. Va. Oct. 27, 2014).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       2